PER CURIAM.
The State appeals an order of the Palm Beach County circuit court granting defen*1035dant Rodolfo Contreras’ (appellee) motion to suppress his confession to sexually molesting his daughter.
Upon being questioned by a police detective, appellee inquired “Do I need an attorney?” The detective replied, “Since you brought it up, let me read you your rights and you can make your decision based on me reading you your rights.” Appellee later confessed. The trial court granted appellee’s motion to suppress on the basis of Almeida v. State, 737 So.2d 520 (Fla.1999), and our decision in Glatzmayer v. State, 754 So.2d 71 (Fla. 4th DCA 2000) (holding where the police do not provide a straightforward answer to a suspect’s question regarding his Miranda rights, a resulting confession is inadmissa-ble), review granted, 767 So.2d 461 (Fla.2000).
Accordingly, we affirm.
SHAHOOD and HAZOURI, JJ., concur.
KLEIN, J., concurs specially with opinion.